DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Preliminary Amendment received on 06/20/2022 has been considered. It is noted that claim 1 has been cancelled. Claims 2-14 has been added. 

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,999,829. Although the claims at issue are not identical, they are not patentably distinct from each other because they both describe the game system of a board comprising a plurality of pegs positioned substantially perpendicular to a board plane of the board, wherein the plurality of pegs are disposed in a plurality of rows spanning between outer edges of the board plane, wherein the plurality of pegs in the plurality of rows are aligned such that the plurality of pegs are disposed in a plurality of cross rows spanning between a start end and a goal end of the board  plane, with pathways between the cross rows, and wherein a minimum of one and a maximum of four of the plurality of rows are offset rows, wherein an offset row comprises a plurality of offset pegs each disposed within a respective pathway of the pathways between the cross rows; at least one deflector coupled to at least two pegs of the plurality of pegs aligned with one another, wherein the at least one deflector comprises at least one deflector peg void disposed in the at least one deflector, wherein the at least one deflector peg void is disposed about at least one of the at least two pegs; at least one goal coupled to at least two other pegs of the plurality of pegs, wherein the goal comprises at least one goal peg void, wherein the at least one goal peg void is disposed about at least one of the at least two other pegs; and a base coupled to the board and configured such that the start end of the board plane is elevated forming an angle between the board plane and a horizontal plane (see claim 1 of U.S. Patent No. 9,999,829).
5.	Claims 2-14 of the present application, discloses similar elements and limitations as that of Claims 1-16 of US Patent 9,999,829. The present application’s claims similar elements as the US Patent, and hence appears to be an obvious variant thereof of US Patent 9,999,829.
This is an obviousness-type double patenting rejection,


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715